Title: From George Washington to Timothy Pickering, 1 August 1796
From: Washington, George
To: Pickering, Timothy


        
          Sir,
          Mount Vernon August 1st 1796
        
        Your letters of the 26th and 27th Ulto were received by the Post on friday last.
        Forwarding without further direction, the Commission appointing Mr Davis Attorney for the District of Massachusetts in place of Mr Otis, after satisfactorily ascertaining those points which had occasioned the hesitation, was perfectly conformable to my intention.
        I rejoice to find by the account you have given of the contents of the dispatches from Colo. Humphreys, that there is a probability of the speedy release of our captives in Algiers; that the Dey had recovered his temper; and that Mr Barlow had been received as our Consul at that place.
        The suggestions of that Gentlem[an] relatively to the policy and utility of forming commercial, and friendly relations with the Italian States; with Austria; and with the Grand Seignior; deserves serious attention; & I not only request you to bestow it,

but to ascertain in the best manner you can against my arrival in Philadelphia, the principles on which such connexions could be advantageously formed. Good measures should always be executed as soon as they are conceived—and circumstances will permit.
        It has ever been my opinion from the little I have seen, and from what I have heard of Mr Barlow, that his abilities are adequate to any employment; & improved as they must have been by travel, & the political career he has run, there can be little doubt of his fitness, as a Negociator, for some of the countries abovementioned—with proper Instructions.
        
          Go: Washington
        
      